Citation Nr: 0518877	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  00-20 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant has claimed active service from August 
1983 to March 1988.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO) for additional development and 
readjudication.  At that time, the issues on appeal were 
entitlement to service connection for carpal tunnel syndrome, 
and entitlement to an increased disability evaluation for 
service-connected grand mal seizure disorder, rated as 40 
percent disabling.  Following the completion of the requested 
development, a March 2005 rating decision was issued that 
increased the disability rating for the veteran's service-
connected grand mal seizure disorder from a 40 percent rating 
to a 100 percent schedular rating.  As this is considered a 
complete grant of the benefit sought on appeal as to that 
issue, the matter is no longer in appellate status.  The RO, 
however, continued the denial of the claim of entitlement to 
service connection for carpal tunnel syndrome, and issued a 
supplemental statement of the case in March 2005.  The case 
was returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  Carpal tunnel syndrome, first diagnosed many years after 
service, is not of service origin or related to any incident 
in service.




CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in or aggravated by 
active service, and may not be presumed to be related to 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for carpal tunnel 
syndrome.  He claims that his current bilateral carpal tunnel 
syndrome is related to an injury he sustained in service 
while working as a combat engineer for five years.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out the legal and regulatory criteria and analyze the 
appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the April 2001 rating decision, April 
2002 statement of the case, and March 2005 supplemental 
statement of the case, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The April 2002 statement of the case, and March 
2005 supplemental statement of the case provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim and the law and implementing regulations of the VCAA.  

Further, in correspondence dated in February 2001, April 
2001, and April 2004, the RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to service connection for the disability at 
issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in April 2001 and April 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the February 2001, April 
2001 and April 2004 VCAA notices contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2004).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  The Board notes in this 
regard that the veteran submitted a statement in March 2005 
that indicated that the case should be forwarded to the Board 
immediately for its decision.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the specific request for "any 
evidence in the claimant's possession that pertains to the 
claim" in the VCAA notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a pertinent peripheral nerves 
examination in January 2005 for the specific purpose of 
obtaining a medical opinion as to whether the veteran's 
carpal tunnel syndrome can be related to service.  There is 
no indication that additional examination is necessary for 
the fair adjudication of the veteran's claim.  38 U.S.C.A. 
§ 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to service connection 
for carpal tunnel syndrome.  Accordingly, the Board will 
proceed with appellate review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Analysis

The veteran claims entitlement to service connection for 
bilateral carpal tunnel syndrome.  He argues that he injured 
his wrists while working as a combat engineer in service for 
almost five years, and that his current carpal tunnel 
syndrome is directly related to those injuries.  As noted, 
service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  

The service medical records document that the veteran was 
seen for complaints of right wrist pain on November 7, 1983, 
with tenderness over the dorsal aspect of the right wrist 
secondary to pain.  By November 14, 1983, range of motion of 
the right wrist had increased and was adequate.  The 
assessment was a right wrist injury.  There was no additional 
treatment of the wrists in service, and no complaints, 
treatment, or diagnosis of carpal tunnel syndrome.  

The initial post-service medical speculation of the 
possibility of bilateral carpal syndrome is dated in May 2001 
when during the course of a VA epilepsy examination, the 
examiner ordered a workup for carpal tunnel syndrome.  The 
electromyography (EMG) study that followed in July 2002 
resulted in the initial diagnosis of bilateral carpal tunnel 
syndrome contained in the claims file.

Applying the Hickson analysis to the foregoing facts, there 
is evidence of a current disability in the form of the 
veteran's diagnosed carpal tunnel syndrome.  Hickson element 
(1) has therefore been satisfied.  With respect to Hickson 
element (2), as noted above, service medical records show an 
injury, at least to the right wrist, in service.  

Thus, with reference to Hickson element (3), for the veteran 
to be successful in his claim, the evidence must show either 
that it is at least as likely as not that his carpal tunnel 
syndrome is related to a disease or injury that occurred in 
service, or that carpal tunnel syndrome, which is a disorder 
involving the nervous system, was shown in the first post-
service year.  If the preponderance of the evidence shows 
otherwise, the veteran's claim must be denied.  The Board has 
reviewed all of the evidence of record, and finds that the 
preponderance of that evidence is against the veteran's claim 
of service connection for carpal tunnel syndrome on any 
basis.  

The veteran himself has theorized that his carpal tunnel 
syndrome is directly the result of an injury he sustained 
during service.  Although the veteran earnestly believes this 
to be true, even an educated guess requires some evidentiary 
foundation to place the possibility of causation in equipoise 
with mere coincidence.  38 U.S.C.A. § 5107(a).  

More specifically, with respect to any medical conjectures 
that could be made on his part, the veteran has not been 
shown to possess the medical background required to provide 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).

The Board has reviewed the entire body of evidence, including 
the medical records, the veteran's written statements, and 
the statements of the veteran's representative.  In this 
case, no competent medical evidence or opinion has been 
entered into the record which links or relates the veteran's 
current carpal tunnel syndrome to his period of active 
service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that he has bilateral carpal tunnel 
syndrome that is related to service.  Evidence of a wrist 
disorder was not shown upon examination at the time of the 
veteran's separation from service, and was not shown in the 
post-service medical record until the medical examination 
noted above in 2001, which was conducted over twelve years 
following the veteran's separation from service.  

The most significant medical evidence against the veteran's 
claim, however, consists of the report of the January 2005 VA 
peripheral nerve examination that was conducted for the 
express purpose of determining whether a relationship could 
be established between the veteran's carpal tunnel syndrome 
and his period of service.  

Following examination and a detailed review of the veteran's 
medical records, including his service medical records, the 
diagnosis was bilateral carpal tunnel syndrome.  The examiner 
opined that in his professional medical opinion within a 
reasonable degree of medical certainty, the veteran's 
bilateral carpal tunnel syndrome was not at least as likely 
as not secondary to, caused by, nor aggravated by his 
military service.  The examiner explained that the medical 
opinion was substantiated by the length of time between the 
singular accident in 1983, and the final diagnosis of carpal 
tunnel syndrome in 2002, coupled with the objective evidence 
that the veteran had no injury to his left wrist and yet 
today has bilateral carpal tunnel syndrome.  The examiner 
elaborated further that it is more likely that the veteran's 
non-occupational-related activities such as his carpentry and 
rodeo activities have had some causative effect in the 
development of this condition.  

The medical evidence against the veteran's claim is 
substantially greater than the evidence supporting that 
claim.  The report of the January 2005 VA examination is 
deemed highly probative to the question of etiology.  The 
conclusion reached was that there was no relation between the 
veteran's carpal tunnel syndrome and service.  It was based 
upon a thorough examination and a review of the claims 
folder.  Moreover, the examiner provided sound reasons and 
bases for his opinion.  

Finally, it is noted that service connection for carpal 
tunnel syndrome, a nervous system based disorder, may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  As noted above, however, the initial 
documentation of any indication of carpal tunnel syndrome in 
the record was in the course of a 2001 epilepsy examination.  
Unfortunately, given that this was more than one year after 
the veteran's 1988 separation from service, service 
connection for carpal tunnel syndrome cannot be granted on a 
presumptive basis.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the conclusion that the veteran's 
carpal tunnel syndrome is proximately due to or the result of 
service, to include on a presumptive basis.  The veteran's 
claim must be denied on that basis.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for the claimed 
disorder must be denied.


ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


